Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending in the instant application.
The corrected notice of allowance is being filed to correct for a typographical error in the examiner’s amendment.

Information Disclosure Statement

The information disclosure statement (IDS) 06/17/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This claims the benefit of priority from U.S. Application No. 63/001,866, filed March 30, 2020.

Rejoinder of withdrawn claims:
Claim 1, 5-8 and 11- 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5 and 9-10, previously withdrawn from consideration as a result of an election  requirement set forth in the non-final rejection dated 07/26/2022 are hereby rejoined and fully examined for patentability under 37  CFR 1.104.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Christopher M. Ramsey  on 8/11/2022. Please review the attached interview summary for details.
Claims are amended as follows for allowance

Proposed Examiner’s amendment for allowance


In claim 1,
 Please replace instant claim 1 with the following in its entirety
1. A composition comprising a pharmaceutical dosage form that is substantially cephalosporin free and includes an antifibrotic compound of formula

    PNG
    media_image1.png
    210
    343
    media_image1.png
    Greyscale

wherein  R1 includes at least one member selected from the group consisting of H, alkyl, alkenyl, alkynyl, aryl, hydroxy, carboxy, acyl, nitro, phosphor, halo, sulfo, ester, ether, and amino; R2 is selected from 

    PNG
    media_image2.png
    277
    510
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof and wherein the pharmaceutical dosage form has no substantial antibacterial efficacy.

Cancel claims 3-4

Cancel claims 9-10

Cancel withdrawn claims 15-21


REASONS FOR ALLOWANCE
In view of the applicant’s amendment to the claims and the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 1-2, 5-8 and 11-14 are found to be allowable.
Following a diligent search, it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed A composition comprising a pharmaceutical dosage form that is substantially cephalosporin free and includes an antifibrotic compound of formula

    PNG
    media_image1.png
    210
    343
    media_image1.png
    Greyscale

wherein where R1 includes at least one member selected from the group consisting of H, alkyl, alkenyl, alkynyl, aryl, hydroxy, carboxy, acyl, nitro, phosphor, halo, sulfo, ester, ether, and amino; R2 is selected from 

    PNG
    media_image2.png
    277
    510
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt thereof and wherein the pharmaceutical dosage form has no substantial antibacterial efficacy.
The closest prior arts of interest are :
Wang et al.  ( BioMed Research International, Volume 2015, Article ID 697958, pages 1-13 ) who  teaches a compound of formula indicated in claim 1 wherein R1 is H; and R2 is substituted alkyl (pg 9, Scheme 5, formula 5,6; see also pg 8, col 2, para 1, Compounds 5 and 6 were identified as the stereoisomers of decarboxylated impurity A, 2-[[[(E)-1-(2-aminothiazol-4-yl)-2-[[[(2R,5R/S)-5-methyl-7-oxo-1 ,2,5, 7-tetrahydro-4H-furo[3,4-d][1,3]thiazin-2-yl]methyl]jamino]-2-oxoethylidene]aminoloxy]acetic acid based on above observations (Scheme 5)), but Wang does not teach a composition comprising a pharmaceutical dosage form that is substantially cephalosporin free, includes an antifibrotic compound and has no substantial antibacterial efficacy.
Sivakumar et al. ( Scientia Pharmaceutica, 2013; 81, pages 933-950) teaches a compound of formula indicated in claim 1 wherein R1 is H; and R2 is substituted alkyl (pg 947, Fig.9a, Scheme, intermediate after step 3), but Sivakumar does not teach a composition comprising a pharmaceutical dosage form that is substantially cephalosporin free, includes an antifibrotic compound and has no substantial antibacterial efficacy.
US 8,697,385 B1 to Florida State University Research Foundation teaches an antifibrotic compound (col 16, In 19-32, This mechanism seems to be active in fibrosis, raising the possibility that targeting binding of LARP6 to collagen mRNAs or nonmuscle myosin may lead to specific anti-fibrotic drugs), but Florida does not specifically teach a composition comprising a pharmaceutical dosage form that is substantially cephalosporin free and has no substantial antibacterial efficacy, and Florida does not teach a compound of formula indicated in claim 1. It would not have been obvious to combine Florida with Sivakumar or Wang because there is no motivation for combining these documents. Therefore, the prior art does not teach or fairly suggest the claimed invention.
The instantly claims are enabled and have sufficient written description in the Specification.  



Conclusion
Claims 1-2, 5-8 and 11-14 (renumbered 1-9) are  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629